The defendant was indicted for an assault with intent to murder and found guilty of an assault and battery. The jury were authorized to find from the evidence and the defendant's statement that he, with another man, went to the home of one Nash and demanded to see a girl who was rooming there. Nash ordered them out of his home, and they refused to go. While he was attempting to use force to evict them, the defendant unjustifiably knocked him down with his fist. The evidence authorized the verdict of an assault and battery.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 17, 1945.